Case 1:18-cv-11924-FDS Document 46-5 Filed 04/16/19 Page 1 of 2
* PREPARED BY: RLMS
WHEN RECORDED, RETURN TO:

oe EA

15480 LAGUNA CANYON ROAD, SUITE 100 Bh: 1375 Py: ay 76 Dott fed
IRVINE CA 92618 Page Tote  O5/1 2/2015 03:18 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECORDING REQUESTED BY:
RUSHMORE LOAN MANAGEMENT SERVICES LLC

 

ASSIGNMENT OF MORTGAGE
FOR VALUE RECEIVED:
ASSIGNOR: MTGLQ INVESTORS, L.P.
ASSIGNOR ADDRESS: 6011 CONNECTION DRIVE, 5™ FLOOR, IRVING, TX
75039

HEREBY GRANTS, ASSIGNS AND TRANSFERS TO:

ASSIGNEE: WILMINGTON SAVING FUND SOCIETY, FSB, DOING
BUSINESS AS CHRISTIANA TRUST, NOT IN ITS
INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE
FOR BCAT 2014-10TT

ASSIGNEE ADDRESS: 500 DELAWARE AVENUE, 11™ FLOOR,
WILMINGTON, DELAWARE 19801

ALL OF ITS RIGHT, TITLE AND INTEREST AS MORTGAGEE UNDER THAT CERTAIN MORTGAGE:

DATED: 04/24/2007

ORIGINAL LOAN AMOUNT: $850,000.00
MORTGAGOR/BORROWER: MATTHEW J. VANDERHOOP
ORIGINAL MORTGAGEE: SOVEREIGN BANK

RECORDED IN THE OFFICIAL REAL PROPERTY RECORDS OF DUKES COUNTY, MA
RECORDED: 04/30/2007 BOOK/VOLUME/LIBER: 1119 PAGE: 298 DOCUMENT: 2007 00003136

f
PROPERTY SUBJECT TO LIEN: 17 OLD SOUTH ROAD, AQUINNAH, MA 02535

TOGETHER WITH THE PROMISSORY NOTE OR NOTES THEREIN DESCRIBED OR REFERRED TO,
THE MONEY DUE AND TO BECOME DUE THEREON WITH INTEREST, AND ALL RIGHTS
ACCRUED OR TO ACCRUE UNDER SAID MORTGAGE.

FOR SIGNATORY AUTHOIATY, SEE LIMITED POWER OF ATTORNEY RECORDED HEREWITH.

DATED: FEB 0 2 208 MTGLQ INVESTORS, L.P.

2 ed ot

NAME:-~ Li B
TITLE: yon iuege-Rust
ATTORNEY IN FACT
Case 1:18-cv-11924-FDS Document 46-5 Filed 04/16/19 Page 2 of 2

ACKNOWLEDGMENT

STATE OF TEXAS ) SS:
COUNTY OF DALLAS

ON__ FEB 02 201% , BEFORE ME THE UNDER IGN EPRBgOTARY PUBLIC IN AND
FOR SAID STATE, PERSONALLY APPEARED, ft Hoscess in {rel.,
PERSONALLY KNOWN TO ME (OR PROVED TO ME ON THE BASIS OF SATISFACTO
EVIDENCE) TO BE THE DULY AUTHORIZED PERSON WHO EXECUTED THE WITHIN INSTRUMENT
ON BEHALF OF THE COMPANY AND ACKNOWLEDGED TO ME THAT SUCH

ATTORNEY INFACT __, EXECUTED THE WITHIN INSTRUMENT PURSUANT TO ITS BY-LAWS
OR A RESOLUTION OF ITS BOARD OF DIRECTORS.
WITNESS MY HAND AND OFFICIAL SEAL.

(ease, O Syoteee oe

‘NOTARY PUBLIC IN AND FOR SAID COUNTY AND STATE
MY COMMISSION EXPIRES ON: folzul}5~

 

WATE ee
Bees, CELESTE CHRISTMAN
; 'g Notary Public, State of Texas
My Commission Expires
October 24, 2015

 

 

 

 

 

~ deerae 0 uty seen
